05/30/2017


                                      DA 16-0764
                                                                                   Case Number: DA 16-0764

             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2017 MT 134N



IN THE MATTER OF:

A.R.N.,

          A Youth in Need of Care.



APPEAL FROM:       District Court of the Twenty-First Judicial District,
                   In and For the County of Ravalli, Cause No. DN 15-10
                   Honorable James A. Haynes, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                   Craig Shannon, Attorney at Law, Missoula, Montana

            For Appellee:

                   Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                   Attorney General, Helena, Montana

                   William Fulbright, Ravalli County Attorney, Howard F. Recht, Deputy
                   County Attorney, Hamilton, Montana



                                               Submitted on Briefs: May 24, 2017

                                                           Decided: May 30, 2017


Filed:

                   __________________________________________
                                     Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Appellant Birth Mother appeals the decision of the Twenty-First Judicial District

Court, Ravalli County, terminating her parental rights to A.R.N. Birth Mother argues that

the court failed to identify the standard of proof it employed in terminating her rights and

that there was not clear and convincing evidence that the circumstances rendering her unfit

were unlikely to change within a reasonable amount of time. We affirm.

¶3     A.R.N. was born in May of 2014 and has resided in foster care since October of

2015, nearly two-thirds of A.R.N.’s life. Birth Mother and Birth Father are not married

and Birth Mother has two other children who live with their birth father and are not the

subject of these proceedings.

¶4     On January 19, 2015, Birth Mother was exhibiting paranoid, erratic, and incoherent

behaviors. Law enforcement witnessed her screaming profanities into her phone while

holding A.R.N., then eight months old, while under the influence of drugs. As a result,

Birth Mother was charged with two counts of felony criminal endangerment.

¶5     In April of 2015, Birth Mother took one of her other children while that child was

in the care of the child’s birth father. When the Department of Public Health and Human

Services, Child and Family Services Division (the Department) intervened and removed


                                             2
the child from Birth Mother one week later to return the child to birth father, the

Department found the child was filthy and unbathed, the child’s hair was matted, and was

wearing the same clothes when taken from birth father.

¶6    Prior to the Department’s filing its emergency petition for removal of A.R.N.,

A.R.N. had been residing primarily with Birth Father due to Birth Mother’s felony criminal

endangerment charges. However, Birth Father was arrested and detained on charges of

partner or family member assault and burglary on August 14, 2015. While detained, Birth

Mother surreptitiously obtained A.R.N. by having her sister and sister’s boyfriend pick up

A.R.N. from where she was staying and lying about their intentions. A.R.N. was returned

to Birth Father until October 2015, when Birth Father was charged again with partner or

family member assault. A.R.N. has remained in foster care since this most recent removal

from Birth Father.

¶7    On August 21, 2015, the Department filed a Petition for Emergency Protective

Services, Adjudication of Child as Youth in Need of Care and for Temporary Legal

Custody or, in the Alternative, Temporary Investigative Authority. The court granted

emergency protective services and temporary investigative authority to the Department on

September 10, 2015. On February 11, 2016, the Court adjudicated A.R.N. a youth in need

of care for a period of 6 months and approved a treatment plan for Birth Mother on March

17, 2016. On August 3, 2016, the Department petitioned the court to terminate Birth

Mother’s parental rights to A.R.N. due to Birth Mother’s failure to comply with the

treatment plan. Following a hearing on November 18, 2016, the District Court terminated

Birth Mother’s rights on November 23, 2016. The District Court found that it was


                                            3
established “by clear and convincing evidence” that the best interest of A.R.N. will be

served by termination of the parent-child legal relationship.

¶8     Birth Mother has a known history of untreated mental illness, drug abuse, and

alcohol abuse. The treatment plan approved by the court addressed all of these areas of

concern. The chemical dependency evaluator diagnosed Birth Mother with a severe

cocaine use disorder, sever methamphetamine use disorder, and severe alcohol use

disorder. Birth Mother, however, did not believe she had any substance abuse disorder,

continued to abuse drugs and alcohol, and was unwilling to engage in any of the treatment

recommendations.      The District Court determined that Birth Mother had failed to

participate in urinalysis testing and had not demonstrated any significant period of time

that she remained free of illegal drugs.

¶9     A psychological evaluation of Birth Mother concluded that she was entirely unfit to

parent due to a prolonged psychiatric crisis that rendered her homeless, unemployed,

addicted to stimulants, and unable to think logically. The evaluator opined that Birth

Mother would remain unfit to parent for the foreseeable future.                Treatment

recommendations included inpatient chemical dependency rehabilitation, followed by

psychiatric medication and case management, and intensive mental health therapy. Birth

Mother has failed to follow through with the treatment recommendations concerning her

mental health.

¶10    The District Court found that Birth Mother did not comply with her treatment plan

when she failed to avail herself of any visitation opportunities with A.R.N. since August




                                             4
of 2015; failed to participate in family-based therapy; failed to secure appropriate housing;

and failed to meet with the Department and keep the Department informed of her progress.

¶11    This Court reviews a district court’s decision to terminate parental rights for an

abuse of discretion. In re E.Z.C., 2013 MT 123, ¶ 19, 370 Mont. 116, 300 P.3d 1174. An

abuse of discretion occurs when a district court acts arbitrarily, without conscientious

judgment, or exceeds the bounds of reason. E.Z.C., ¶ 19. Upon review of the record, we

conclude that there was more than substantial evidence presented to the District Court for

its finding that Birth Mother had failed to complete her treatment plan and the court’s

conclusion that the conduct rendering Birth Mother unfit to parent A.R.N. was unlikely to

change. Birth Mother had a severe mental illness, which she refused to address; a severe

chemical and alcohol addiction, which she refused to address; remained homeless; and had

not exercised any of her visitation opportunities since A.R.N.’s removal in August of 2015.

¶12    The District Court addressed all of the statutory mandates and made specific and

detailed findings of fact which addressed the primary consideration of A.R.N.’s best

interests. Section 41-3-609(3), MCA; In re C.M.C., 2009 MT 153, ¶ 23, 350 Mont. 391,

208 P.3d 809. The court’s findings satisfied the requirements of § 41-3-609(1)(f), MCA,

that Birth Mother had not complied with an appropriate treatment plan and that the

condition rendering Birth Mother unfit was unlikely to change. As the record clearly

supports there was substantial evidence supporting each of the statutory requirements, we

will not address Birth Mother’s argument that any alleged deficiency in the court’s

enunciation of the burden of proof renders her termination of parental rights




                                             5
constitutionally infirm. The District Court did not abuse its discretion in terminating Birth

Mother’s parental rights to A.R.N.

¶13    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for unpublished opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent.

¶14    Affirmed.

                                                  /S/ LAURIE McKINNON


We Concur:

/S/ MICHAEL E WHEAT
/S/ DIRK M. SANDEFUR
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE




                                             6